  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )     CRIMINAL ACTION NO.
     v.                         )         2:04cr9-MHT
                                )            (WO)
DAVID DEJUAN WISE               )

                            ORDER

    By agreement of the government, defense counsel, and

Probation on the record on May 14, 2019, it is ORDERED

as follows:

    (1) The    revocation   petition     (doc.     no.   416)    is

          dismissed without prejudice.

    (2) The    conditions    of      home     confinement       and

          electronic monitoring are terminated.

    (3) Defendant   David   DeJuan     Wise   is   continued    on

          supervised release.

    DONE, this the 15th day of May, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
